Exhibit 11 American Safety Insurance Holdings, Ltd. and subsidiaries Computation of Earnings Per Share (Dollars in thousands except per-share data) Three Months Ended March 31, Basic: Earnings (loss) available to common shareholders $ $ Weighted average common shares outstanding Basic earnings per common share $ $ Diluted: Earnings (loss) available to common Shareholders $ $ Weighted average common shares Outstanding Weighted average common shares equivalents associated with options and restricted stock Total weighted average common shares for diluted purposes Diluted earnings per common Share $ $
